Filed
                                                                                            Washington State
                                                                                            Court of Appeals
                                                                                             Division Two

                                                                                              March 7, 2017

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 LINDA YEAGER, an unmarried woman,                                     No. 48189-8-II

                                 Appellant,

         v.

 JOHN O’KEEFE and “JANE DOE” O’KEEFE,                           UNPUBLISHED OPINION
 and the marital community composed thereof,

                                 Respondents,

        Linda Yeager appeals from a civil judgment and argues that the trial court erred by denying

the admission of a doctor’s deposition testimony. We affirm.

                                                FACTS

        In January 2011, Linda Yeager and John O’Keefe were involved in a two-vehicle car

collision. While stopped in a left turn lane, O’Keefe rear-ended Yeager. Yeager did not seek

emergency treatment and drove home. Approximately two weeks after the collision, Yeager

sought medical care. Her chief complaints involved pain in her finger, foot, and elbow which

radiated into her shoulder, neck, and back.

        Three years later, Yeager sued O’Keefe. O’Keefe admitted liability for causing the

collision, but denied the nature and extent of Yeager’s injury and damages.

        In June 2015, Yeager filed a supplemental disclosure of primary witnesses which identified

Dr. Eyal Kedar as a medical professional and Yeager’s current rheumatologist. The disclosure

stated that Kedar “may testify at trial and offer opinions as to [Yeager’s] collision related injuries.”
48189-8-II


Clerk’s Papers (CP) at 20. Kedar, a physician from Virginia Mason Medical Center, became

Yeager’s treating physician in November 2013. Yeager’s previous doctor, also from Virginia

Mason, diagnosed her with diffuse pain syndrome consistent with fibromyalgia.

       In August, O’Keefe took a discovery deposition of Kedar. Yeager also examined Kedar.

During the deposition, Kedar indicated that when he first saw Yeager in November 2013, the visit

related to the car accident. Kedar stated that his opinions were limited to Yeager’s fibromyalgia

diagnosis. He opined that it was “possible that her fibromyalgia may have been worsened by the

car accident, or even potentially brought on.” Supplemental (Supp.) CP at 170. Kedar could not

say with a reasonable degree of medical certainty whether the car accident caused or aggravated

Yeager’s fibromyalgia.

       Kedar further opined that if Yeager had fibromyalgia at the time of the accident, there was

a “good chance” the accident worsened it. Supp. CP at 178. Kedar had no knowledge of Yeager’s

condition before or at the time of the car accident, other than what Yeager’s attorney told him

regarding undiagnosed numbness and tingling. He stated that he would need more information

about Yeager’s fibromyalgia before he could testify at trial. Four days after the deposition, Yeager

filed a notice of intent to offer Kedar’s testimony by deposition pursuant to CR 32(a)(5), followed

by a designation of Kedar’s deposition excerpts.

       Trial began and on its second day, the court heard argument from the parties regarding the

admissibility of Kedar’s deposition. Yeager argued that it should be admitted pursuant to both CR

32(a)(5) and CR 32(a)(3)(B). O’Keefe argued that neither applied.

       The trial court noted that Yeager had changed her position: Yeager now wanted to

introduce Kedar’s deposition under CR 32(a)(3) which she did not previously cite in her notice of

intent. The court ruled that it would not allow Kedar’s deposition testimony. It reasoned that



                                                 2
48189-8-II


Yeager had the obligation to secure the attendance of her expert witness and that CR 32(a)(5) did

not apply.

       On the same day, Dr. Samuel Coor testified as Yeager’s expert witness. He reviewed

Yeager’s medical records which included records from Virginia Mason. Based on this review, he

opined about the injuries related to the car accident. Coor did not testify as to Yeager’s

fibromyalgia, nor did Yeager question Coor about the fibromyalgia.

       On the third day of trial, Yeager filed a written motion to allow Kedar’s deposition and

requested that the court allow her to read excerpts from the deposition at trial “pursuant to CR

32(a)(3)(B).” CP at 105. In support of her motion, she submitted Kedar’s declaration which stated

that he was Yeager’s treating physician, he resided more than 20 miles from the jurisdiction of the

proceedings, and he was not available to appear in person to testify at trial due to his patient

schedule. Yeager argued that Kedar was “not a retained expert” and excluding his testimony would

be highly prejudicial to her case. CP at 107.

       Yeager also argued that pursuant to Kimball v. Otis Elevator Co., 89 Wash. App. 169, 947
P.2d 1275 (1997), professionals who acquire facts and opinions not in anticipation of litigation

but from other involvement, were not considered experts but fact witnesses. Because Kedar was

not an expert whose opinion was formulated in anticipation of litigation, Yeager argued for the

admission of Kedar’s deposition under CR 32(a)(3)(B).

       O’Keefe distinguished Kimball factually, arguing that Kedar’s proffered testimony

involved an opinion on medical causation of injuries from the car accident, not simply factual

testimony. The trial court agreed with O’Keefe and found Kedar to be an expert witness. It

clarified that Kedar could testify in-person. Kedar resided in the State and was subject to a




                                                3
48189-8-II


subpoena. Yeager should have made timely arrangements to secure Kedar if she wanted him to

testify.

           On the last day of trial, Yeager again moved to admit Kedar’s deposition transcript. She

argued that because Kedar was a treating physician and his testimony was consistent with the

information in her medical records, Kedar was a witness who fell under CR 32(a)(3). Specifically,

Yeager argued:

           [Kedar’s] testimony . . . is not anything going outside the scope of what was
           documented in the medical records, which specifically is, it does appear that she
           developed diffuse pain syndrome following the motor vehicle accident is consistent
           with fibromyalgia . . . the same comment that was read by [O’Keefe’s expert]
           yesterday, in that they found that she was having fibromyalgia related to the motor
           vehicle collision. And that is documented in these medical records.

4 Report of Proceedings (RP) at 628-69. The court denied the motion.

           At the close of trial, the jury awarded Yeager $2,306.40 in damages for past medical

expenses and non-economic damages. Yeager appeals.

                                              ANALYSIS

           Yeager argues that the trial court erred in applying CR 32(a)(3)(B) which allows the use of

a witness’ deposition if the witness resides outside of the county more than 20 miles from the place

of trial, and if the witness’ absence from trial is not procured by the party offering the deposition.

She argues that from a plain reading, the rule applies to any such witness with the exception of the

opposing party’s out-of-state expert witness whose opinion is acquired in anticipation of

litigation.1 She argues that CR 32(a)(5), which allows the use of an expert witness’ deposition, is

not the only means of admitting an expert’s deposition. We disagree and conclude that CR



1
  CR 26(b)(5) states, in relevant part: “Discovery of facts known and opinions held by experts,
otherwise discoverable under the provisions of subsection (b)(1) of this rule and acquired or
developed in anticipation of litigation or for trial, may be obtained.”


                                                    4
48189-8-II


32(a)(3)(B) applies to lay witnesses and fact witnesses, not CR 26(b)(5) experts, and the trial court

did not err by applying CR 32(a)(5) to Kedar’s deposition testimony.

I.     STANDARDS OF REVIEW

       We review a trial court’s decision to admit or exclude expert testimony for an abuse of

discretion. Hendrickson v. King County, 101 Wash. App. 258, 265, 2 P.3d 1006 (2000). We,

therefore, review a trial court’s decision to deny admission of a deposition under CR 32 for an

abuse of discretion. Sutton v. Shufelberger, 31 Wash. App. 579, 585, 643 P.2d 920 (1982); In re

Estate of Foster, 55 Wash. App. 545, 548, 779 P.2d 272 (1989). We overturn the trial court’s ruling

on the admissibility of evidence if its decision was manifestly unreasonable, exercised on

untenable grounds, or based on untenable reasons. Mut. of Enumclaw Ins. Co. v. Gregg Roofing,

Inc., 178 Wash. App. 702, 728, 315 P.3d 1143 (2013).

       Interpretation of court rules are questions of law we review de novo. Cascade Floral Prod.,

Inc. v. Dep’t of Labor & Indust., 142 Wash. App. 613, 618, 177 P.3d 124 (2008). Court rules are

interpreted in the same manner as statutes. Jafar v. Webb, 177 Wash. 2d 520, 526, 303 P.3d 1042

(2013). If the rule’s meaning is plain on its face, we give effect to that meaning as an expression

of the drafter’s intent. Jafar, 177 Wash. 2d at 526. If the rule is “‘susceptible to two or more

reasonable interpretations,’ it is ambiguous”. Five Corners Family Farmers v. State, 173 Wash. 2d
296, 305, 268 P.3d 892 (2011) (quoting Burton v. Lehman, 153 Wash. 2d 416, 423, 103 P.3d 1230

(2005)). If a rule is ambiguous, we may look to the drafter’s intent by “‘reading the rule as a

whole, harmonizing its provisions, and using related rules to help identify the legislative intent

embodied in the rule.’” Jafar, 177 Wash. 2d at 526-27 (quoting State v. Chhom, 162 Wash. 2d 451,

458, 173 P.3d 234 (2007)).




                                                 5
48189-8-II


II.    APPLICATION OF CR 32(a)(3)(B)

       The use of a witness’ deposition at trial is governed by CR 32(a), which provides:

       [A]ny part or all of a deposition, so far as admissible under the Rules of Evidence
       applied as though the witness were then present and testifying, may be used against
       any party who was present or represented at the taking of the deposition or who had
       reasonable notice thereof, in accordance with any of the following provisions:

       ....

       (3) The deposition of a witness, whether or not a party, may be used by any party
       for any purpose if the court finds: (A) that the witness is dead; or (B) that the witness
       resides out of the county and more than 20 miles from the place of trial, unless it
       appears that the absence of the witness was procured by the party offering the
       deposition or unless the witness is an out-of-state expert subject to subsection
       (a)(5)(A) of this rule[.]

       ....

       (5) The deposition of an expert witness may be used as follows:

       (A) The discovery deposition of an opposing party’s rule 26(b)(5) expert witness,
       who resides outside the state of Washington, may be used if reasonable notice
       before the trial date is provided to all parties and any party against whom the
       deposition is intended to be used is given a reasonable opportunity to depose the
       expert again.

       (B) The deposition of a health care professional, even though available to testify at
       trial, taken with the expressly stated purpose of preserving the deponent’s testimony
       for trial, may be used[.]

(Emphasis added).

       Expert testimony, “in the form of an opinion or otherwise,” is admissible “[i]f scientific,

technical, or other specialized knowledge will assist the trier of fact to understand the evidence or

to determine a fact in issue,” and the witness is “qualified as an expert by knowledge, skill,

experience, training, or education.” ER 702. Whether a person qualifies as an expert witness is

left to the discretion of the trial court and will not be disturbed absent a manifest abuse of

discretion. In re Detention of A.S., 138 Wash. 2d 898, 917, 982 P.2d 1156 (1999).



                                                  6
48189-8-II


       Expert medical testimony is necessary to establish causation where the nature of the injury

involves medical factors which are beyond a lay person's knowledge, necessitating speculation in

making a finding. Fabrique v. Choice Hotels Int'l, Inc., 144 Wash. App. 675, 685, 183 P.3d 1118

(2008). Medical testimony as to a causal relationship between the negligent act and the subsequent

condition complained of must demonstrate that the injury “‘probably’” or “‘more likely than not’”

caused the subsequent condition, rather than the accident or injury “‘possibly’” caused the

subsequent condition. Fabrique, 144 Wash. App. at 687 (quoting Ugolini v. States Marine Lines,

71 Wash. 2d 404, 407, 429 P.2d 213 (1967)). The expert medical testimony must also be based upon

a reasonable degree of medical certainty. Fabrique, 144 Wash. App. at 687-88.

       In interpreting CR 32(a), we conclude that the meaning of the rule is plain on its face. The

proffered deposition is that of an expert medical witness. Kedar, a medical doctor, provided an

opinion that Yeager’s fibromyalgia “may have been worsened” or “even potentially brought on”

by the car accident.2 Supp. CP at 170. Even if we concluded that the rule is ambiguous, the

drafter’s intent demonstrates that subsection (a)(5) was added to apply different requirements to

expert witnesses, as opposed to lay or fact witnesses.

       CR 32 was amended in 1993 to create subsection (a)(5) provisions pertaining to expert

witness depositions. 3A KARL B. TEGLAND, WASHINGTON PRACTICE: RULES PRACTICE CR 32 at

757 (6th ed. 2013). The drafters’ intent was twofold: (1) to eliminate a trap that arises when a

party conducts a discovery deposition on their opponent’s out-of-state expert only to learn later

that the expert based their conclusions on faulty information that could affect their credibility, and

if the deposition is presented at trial, the deposing party is effectively prevented from cross-


2
 The parties do not argue whether Kedar’s testimony would have been inadmissible because it did
not meet the “reasonable degree of medical certainty” standard required for expert medical
causation opinions. Because the parties do not argue it, we do not decide the issue.


                                                  7
48189-8-II


examining the expert; and (2) to mitigate the high expense associated with presenting the testimony

of a health care professional at trial. 3A KARL B. TEGLAND, WASHINGTON PRACTICE: RULES

PRACTICE CR 32 author’s cmts. at 757-58 (6th ed. 2013).

       At trial, Yeager, relying on Kimball, argued that because Kedar was a treating physician,

his deposition was admissible under CR 32(a)(3). In Kimball, the plaintiff sought to exclude a

physician’s testimony on the basis that she did not receive notification that the defendant took the

deposition to preserve the testimony for trial. 89 Wash. App. at 174. The testimony went solely to

the issue of damages; however, the jury found no liability existed. Kimball, 89 Wash. App. at 175.

Nevertheless, the court addressed the merits of the argument at the request of the parties. Kimball,
89 Wash. App. at 175.

       It noted that the critical question was whether the physician was an “expert witness.”

Kimball, 89 Wash. App. at 175. Kimball stated that under CR 26(b), only opinions acquired and

developed in anticipation of litigation constituted expert opinions; “professionals who have

acquired facts and opinions not in anticipation of litigation, but from some other involvement, are

not expert witnesses.” Kimball, 89 Wash. App. at 175.3 Because neither party hired the physician

who merely reviewed the plaintiff’s medical records and examined her for the purposes of an L&I

claim well before she sued the defendant for damages, the court concluded that the physician was



3
  Kimball cites to Baird v. Larson, 59 Wash. App. 715, 719-20, 801 P.2d 247 (1990), and Peters v.
Ballard, 58 Wash. App. 921, 930, 795 P.2d 1158 (1990). In Baird, the court addressed expert witness
fees, holding that under CR 26(b)(4)(C), “only opinions acquired and developed in anticipation of
litigation are expert opinions.” 59 Wash. App. at 719. It held that an expert person is not necessarily
an expert witness – “[p]rofessionals who have acquired or developed facts and opinions not in
anticipation of litigation but from involvement as an actor in a transaction, are not entitled to expert
witness fees.” Baird, 59 Wash. App. at 720. In Peters, the court held that because the physician’s
knowledge and opinions were derived from his role as the plaintiff’s subsequent treating physician,
and not in anticipation of litigation or trial, the physician was to “be treated as any other witness.”
58 Wash. App. at 930.


                                                   8
48189-8-II


not an expert witness, and the trial court did not abuse its discretion in admitting the physician’s

deposition under CR 32(a)(3). Kimball, 89 Wash. App. 175-76.

       Here, the trial court heard arguments from the parties and seemed to acknowledge that,

based on Kimball, certain expert deposition testimony may be admissible under CR 32(a)(3)(B).

The court, however, distinguished the facts in Kimball from this case. Unlike the doctor in

Kimball, Kedar’s proffered testimony related to the claim at issue, and his opinion was that

Yeager’s fibromyalgia was caused by the car accident.             Yeager agreed with the court’s

characterization of Kedar’s deposition testimony.

       During his deposition, Kedar testified that Yeager’s fibromyalgia was possibly caused or

aggravated by the car accident, but he could not express an opinion to a reasonable degree of

medical certainty. He also testified that Yeager’s initial visit with him related to the car accident.

Yeager described Kedar as her treating physician, not a retained expert; however, the elicited

testimony clearly showed Kedar provided a causation opinion specifically relating an injury or

condition caused by the car accident. Given that Kedar provided an opinion on causation, and

expert medical testimony is required to establish causation of injury, the trial court did not abuse

its discretion in finding that Kedar was an expert witness.

       Because the trial court found Kedar to be an expert witness, it properly applied CR 32(a)(5)

to the admissibility of Kedar’s deposition transcript. We, therefore, conclude that the trial court

did not abuse its discretion by refusing to apply CR 32(a)(3) to Kedar’s deposition testimony. 4



4
  Yeager seems to ask us to conclude that an expert’s deposition may be admitted under either CR
32(a)(3) or CR 32(a)(5), depending on what testimony the expert offers. It is clear from the record
that Kedar’s testimony constituted an expert opinion which attempted to link Yeager’s
fibromyalgia to the car accident. There is no authority on point which supports Yeager’s argument
on this basis.



                                                  9
48189-8-II


III.   APPLICATION OF CR 32(a)(5)

       In the alternative, Yeager argues that if CR 32(a)(5) is the sole mechanism to introduce

expert deposition testimony, the trial court still erred because Kedar, an expert, was a treating

physician and not a CR 26(b)(5) expert retained in anticipation of litigation. She seems to argue

that CR 32(a)(5) applies only to experts whose opinions are acquired in anticipation of litigation

or trial; because the court did not find Kedar to be a retained expert, it erroneously excluded his

deposition testimony.5 We disagree and conclude that the court did not err by treating Kedar as

an expert witness and applying CR 32(a)(5). CR 26 is a general rule governing discovery. The

use of depositions in court is governed by CR 32.

       “If scientific, technical, or other specialized knowledge will assist the trier of fact to

understand the evidence or to determine a fact in issue, a witness qualified as an expert by

knowledge, skill, expertise, training, or education, may testify thereto in the form of an opinion or

otherwise.” ER 702. One of the ways a witness is considered an expert witness is if the facts or

opinions possessed by the expert were obtained for the specific purposes of preparing for litigation.

See Peters v. Ballard, 58 Wash. App. 921, 927-30, 795 P.2d 1158 (1990); CR 26(b)(5). The mere

designation by a party alone is not controlling. See Peters, 58 Wash. App. at 930.

       Based on the discussion above, CR 32(a)(5) applies to depositions of CR 26(b)(5) expert

witnesses. In her supplemental disclosure of primary witnesses, Yeager identified Kedar as a

“medical profession[al]” who may offer opinions as to Yeager’s accident-related injuries. CP at

19. Although Yeager argues that Kedar was not a retained expert, the facts show that she intended



5
  Yeager argues that the trial court did not find that Kedar was a CR 26(b)(5) expert. While the
court did not make a specific finding that Kedar was a CR 26(b)(5) expert, it implied that Kedar
was a true expert because he was offering a causation opinion regarding the fibromyalgia in
relation to the car accident.


                                                 10
48189-8-II


to use Kedar’s deposition testimony to establish that the car accident caused or aggravated her

fibromyalgia. Given that the lawsuit pertained to the extent of injuries received from the car

accident, and Kedar’s opinion related Yeager’s fibromyalgia to the accident at issue, the trial court

found Kedar to be an expert for purposes of CR 32 based on tenable grounds. As discussed above,

the facts show the trial court did not abuse its discretion in finding Kedar was an expert witness. 6

We, therefore, conclude that the trial court did not err by treating Kedar as a true expert and did

not abuse its discretion by applying CR 32(a)(5).

IV.    HARMLESS ERROR

       O’Keefe argues that even if the trial court erred in analyzing CR 32(a), the error was

harmless because Kedar’s testimony was cumulative of Coor’s testimony, the same evidence was

admitted through medical records, and Yeager had the opportunity to elicit the information from

Kedar’s deposition transcript through Coor, but failed to do so. Yeager contends that the error was

not harmless because her fibromyalgia was a critical medical issue in this case and Kedar’s

causation opinion did not appear elsewhere in the record. We disagree with Yeager and conclude

that even if the trial court erred, the error was harmless.

       “When a trial court makes an erroneous evidentiary ruling, the question on appeal becomes

‘whether the error was prejudicial, for error without prejudice is not grounds for reversal.’” Mut.

of Enumclaw, 178 Wash. App. at 728-29 (quoting Brown v. Spokane County Fire Prot. Dist. No. 1,

100 Wash. 2d 188, 196, 668 P.2d 571 (1983)). An error is harmless and not prejudicial unless it

affects the outcome of the case. Mut. of Enumclaw, 178 Wash. App. at 729. Improper exclusion of



6
  Neither party contests that Kedar was an expert or a professional. Yeager argues he was not an
expert witness whose opinion was acquired for purposes of litigation. Yeager seems to focus on
the fact that Kedar was never “retained” and that because he was a “treating physician,” he should
be treated as a lay or fact witness whose deposition should be admitted under CR 32(a)(3).


                                                  11
48189-8-II


evidence constitutes harmless error if the evidence is cumulative or has speculative probative

value. Havens v. C & D Plastics, Inc., 124 Wash. 2d 158, 169-70, 876 P.2d 435 (1994). Reversal is

required if it is reasonable to conclude that the trial outcome would have been materially affected

had the error not occurred. Lutz Tile, Inc. v. Krech, 136 Wash. App. 899, 905, 151 P.3d 219 (2007).

       Yeager’s fibromyalgia diagnosis was admitted into evidence through her medical records

and Coor testified that he reviewed the medical records in forming his opinions. During his

deposition, Kedar testified that his opinions were limited to Yeager’s fibromyalgia and Yeager

acknowledged that his testimony was “consistent with what is in [Yeager’s] medical records” and

“is not anything going outside the scope of what was documented in the medical records.” 4 RP

at 628. In this regard, excluding Kedar’s testimony was harmless because it was cumulative to the

evidence introduced at trial.

       Additionally, Kedar could not state, with a reasonable degree of medical certainty, that

Yeager’s fibromyalgia was caused or aggravated by the car accident. See Fabrique, 144 Wash. App.

at 688. He stated that he needed additional information before he could testify at trial. Yeager

characterizes Kedar’s testimony as a causation opinion regarding her fibromyalgia, but such

opinions require expert medical testimony that is based upon a reasonable degree of medical

certainty.7 Fabrique, 144 Wash. App. at 688. Kedar’s opinion would have had speculative probative

value because it could not meet the necessary standard for medical causation opinions.

       Yeager has not presented evidence showing that, had she been permitted to present Kedar’s

deposition testimony, the outcome of her trial would have been materially different. Because

Kedar’s testimony was cumulative of the evidence admitted at trial, and his causation opinion



7
 In this regard, Yeager seems to characterize Kedar as an expert giving expert testimony on the
causation of her injuries at issue.


                                                12
48189-8-II


would have been inadmissible, we conclude that even if the trial court erred in applying CR

32(a)(5), the error was harmless.

       We affirm.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                         Melnick, J.

We concur:




       Johanson, J.




       Bjorgen, C.J.




                                             13